Mr. Justice Van Orsdel
delivered tbe opinion of tbe Court:
It is contended by counsel for appellant tbat tbe bond merely superseded tbe order for commitment, and not tbe judgment 'for alimony for which Fletcher was found to be in default. With this contention we agree. Tbe finding tbat be was in default did not amount to a judgment for accrued alimony, but merely a recital of bis failure to comply with tbe former *589decree, which furnished the basis for the order of commitment.
It will be observed that this is not a judgment for accrued alimony, but a decree finding appellant guilty of contempt of court in failing to comply with a former decree awarding alimony. The order is for a cost bond of $100, staying execution for costs of that proceeding pending appeal, or for a supersedeas bond for $800, staying execution of the sentence of imprisonment pending appeal. We think it too clear for argument that the bond in no way superseded or stayed execution on the judgment in the former decree for the payment of alimony. The bond stayed only the order of commitment, and in no way affected the enforcement of the judgment for alimony which was embraced in the divorce decree. Execution could have been issued on that decree at any time, regardless of the bond staying appeal upon the commitment order to this court.
The judgment is reversed, with costs, and the cause is remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.